BonorcibleGordon C. Gas8
county Attorney
Lampanas.County
Lampaaa. Texas
Dear Sir8                        Oplnlbn No. O-2015
                                 Ret Whether the haullng of farm machinery
                                     from a factory branch in Dallas,
                                     Texac, to a dealer in Lampasas,
                                     Texas, la hauling "from dealer to
                                     dealor".
             ?!ereceived your letter dated February 28th and Msrch 8th,
lg&, Foquestlng our opinion on the follov&ng question:
               Does the haul- of farm machinery from a factory branch
office located In Dallas, Texas to a dealer located in Lsmpase~~Texas,
constitutehauling from doalcr to dealer?
                You ntate In your letter that the dealer In Lampasas, Texas,
 "buys his farm machinery through a LFactoryDrancb office at Dallas, Texas,
and hq_pays the Allis-ChalmersPactory, which Unlocated scmeuhere In the
Eastern States, the purchase price for the ssme. We assume from the
above stated facta that the branch office is a part of the Allis-Chalmers
Company and is not an Independentconcern which buys and sells farm
machinery. It Is also necesswJ to assume that the Allis-ChalmersFactory
~actuallg~manufactures the farm machinery In question.
              Article glib, Section 6 (d), Vernon's Annotated Civil
Statutesireadn, In port, as fcllowst
               "The P2illroadCommission is hereby given
      authorityto Issue upon application to those person3
      who desire to engage In the buslneas of transporting
      for hire over the highways of this State, livestock,
      mohair, wool, milk livestock feedstuffs,household
      goods, 011 field equipment,and used office furniture
      and equipment, timber, when In its natural state, farm
      maohinery, and grain special permits upon such term6,
      conditionsand restrictionsas the Railroad Commlsslon
      may deem proper, and to make rules and regulations
     governlng such operationskeeping In mirdthe PrOteCtiOn
     of the hi@$ays and the safety of the travelingpublic;
     .a....
son-able Gordon C. G     .x, Page 2                                 G-2~15



               An order promulgatedby the Railroad Commlssion,under
the provlslons of the above quoted article prohibits a special commodjt:j
curler  from hauling from dealer to dealer. Since the Railroad Com-
mloslon has not defined the word "dealer' as used iz~the above quoted
order, we *haveto resort to its ordlnar;rmeaning.
               In our qinion,Bo.    O-lZ!‘70, ne held tkst a Cotton-seed
011 mill was not a dealer 3-nlivestockfeedstuf'fc     within the meaning of
the order in questlon which prohibited the hauling f’romd3aler.to        dealer.
We quotr from said oplrd.or., ln pert, as follows:
               A "dealer" is a "personwho makec a business of buying and
sellQ¶g goods, especiallygas distinguishedfrom a manufacturer,without
altering their condition. State v. San Patrlclo Canning Co., 17 S.N.
(2d) 160 and authoritiescltedtherein.
                                                       Rep. 69,
               In State v. Yearby, 82 N.C. 561, 23 JGII,        the
Supreme Court of that state held that one who Wys cattle, sheep and hogs
and sells neat, is not adzaler In meat.
               9 State V, Chadbourn,80 N.C. 479, 39 Am. Rep. 94, prople-
tops of sawmill, bought Wnber, cut it up, and add It as lumber. They
were held not to be doalerd'in lumber.
               In No r r is v. c o r n.l 2i’ Pac. 495, ore find thla lati!gusge.t
“A dealer In the popula?, and, therefore, In the statutory, sense of the
word, Is not one who buys to keep, or m&es to sell, but one nho buys
to sell again."
               L? State v. San Patrlclo, supra, the question was whether
a canner of shrimp who p;urc!maaed
                                 shrimp iYom fishernen, processed and
canned the shrimp, and sold them to whol&salers and chain stores through
                         shrimp. The court held that the canner was not
brokers, was a dealer l?i~
a dealer, In the sense in which thls'term fs ordinarl'lyemployed, but was
a proaessor, a aanner or a manufacturer. From this opinion, we quote as
rollowst
                "It is no more such dealer than on who
     operates-amodern packing house plant le a wholesale
     deaLer engaged in buying and selling pigs; than a
     fruit canner 1s a wholesale dealer, .engagedIn the
     buslzzessof buyin& and sellin& peaches; than the
     owner of a breakfast food plant is a~wholesaledealer
     engaged In the business of buying and’sellingcorn,
     or oats, or rice; than an Iron founder.i.5 a wholesale
     dealer eqaged In the business of byaylng and sellIn
     lronore.
                 If we are aorrect In our assumption that the Allls-Chalmers
Company manufactures   md sells fam machiner!~as dMA.wulshed from buying
and sell?ng larm maahlnery, then It ls,logiaal to say that the said company
Is not a dealer In fW?m maahinexy as that term is ordinarilyused.
               We therafore advise you that the hauling of f?rm machinery
from the Allis-Chalmersfactory branch office in Dallas, Texas, to a
dealar in Lampa~as, Texas, by a special commodity carrier doe8 not constitu
Fdtrng from dealer to dealer within the meanlng of the herein mentioned
donarable Qordon C. Ca88, ~&Ix?3                            a-2035



                                   YOUrS   very   tNb




                                   3y s/ Olenn   R. Lewla
                                           3lonn R. Lewi3
                                   By a/ Lee Shoptaw
                                         Lee Shoptaw
Ls:3o:wc